DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-17, and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A gesture-based data capture and analysis device, comprising: 
a display; a gesture unit that is configured to be affixed to one or more of a user’s wrist, hand, and/or finger without the user having to hold the gesture unit and that is configured to detect two or more gestures made by the user and to send to an analysis unit gesture data related to the detection of gestures; a peripheral that is affixed to or carried by the user and that is configured to capture data in response to a gesture made by the user, wherein the data captured by the peripheral does not include the gesture data; and a feedback device that is affixed to or carried by the user and that provides a signal to the user to alert the user as to which type of gesture was detected, wherein the analysis unit is affixed to or carried by the user and is configured to: (a) interpret the two or more gestures based upon the gesture data, (b) determine whether two or more gestures are compatible with one another, (c) process the data captured by the peripheral based upon the interpretation of one or more gestures, (d) create a capture file containing the data captured by the peripheral, and (e) append an instruction to the capture file, wherein the analysis unit creates the instruction based upon an analysis of both the gesture data and the data captured by the peripheral, and the instruction determines how the data captured by the peripheral is to be processed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/24/2022